 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            2:19-MC-00085-WBS-DB
12                   Plaintiff,
                                                          STIPULATION AND ORDER EXTENDING TIME
13                  v.                                    FOR FILING A COMPLAINT FOR FORFEITURE
                                                          AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $30,480.00 IN U.S.                     ALLEGING FORFEITURE
     CURRENCY,
15
                     Defendant.
16

17           It is hereby stipulated by and between the United States of America and potential claimant Juan

18 Bennito Graham (“Graham”), by and through their respective counsel, as follows:

19           1.      On or about March 19, 2019, claimant Graham filed a claim in the administrative

20 forfeiture proceedings with the Drug Enforcement Administration with respect to the Approximately

21 $30,480.00 in U.S. Currency (hereafter “defendant currency”), which was seized on October 1, 2018.

22           2.      The Drug Enforcement Administration has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

24 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

25 other than the claimant has filed a claim to the defendant currency as required by law in the
26 administrative forfeiture proceeding.

27           3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                       1
29                                                                         Stipulation to Extend Time to File Complaint

30
 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 3 the parties. That deadline was June 14, 2019.

 4          4.      By Stipulation and Order filed June 10, 2019, the parties stipulated to extend to August

 5 14, 2019, the time in which the United States is required to file a civil complaint for forfeiture against

 6 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          5.      By Stipulation and Order filed August 14, 2019, the parties stipulated to extend to

 9 October 14, 2019, the time in which the United States is required to file a civil complaint for forfeiture

10 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

11 subject to forfeiture.

12          6.      By Stipulation and Order filed October 7, 2019, the parties stipulated to extend to

13 December 13, 2019, the time in which the United States is required to file a civil complaint for

14 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

15 currency is subject to forfeiture.

16          7.      By Stipulation and Order filed December 13, 2019, the parties stipulated to extend to

17 February 11, 2020, the time in which the United States is required to file a civil complaint for forfeiture

18 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

19 subject to forfeiture.
20          8.      By Stipulation and Order filed February 4, 2020, the parties stipulated to extend to April

21 12, 2020, the time in which the United States is required to file a civil complaint for forfeiture against

22 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

23 forfeiture.

24          9.      By Stipulation and Order filed April 3, 2020, the parties stipulated to extend to May 12,

25 2020, the time in which the United States is required to file a civil complaint for forfeiture against the
26 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

27 forfeiture.

28          10.     By Stipulation and Order filed May 12, 2020, the parties stipulated to extend to June12,
                                                       2
29                                                                            Stipulation to Extend Time to File Complaint

30
 1 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 2 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 3 forfeiture.

 4          11.     By Stipulation and Order filed June 10, 2020, the parties stipulated to extend to July13,

 5 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          12.     By Stipulation and Order filed July 13, 2020, the parties stipulated to extend to August

 9 14, 2020, the time in which the United States is required to file a civil complaint for forfeiture against

10 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

11 forfeiture.

12          13.     By Stipulation and Order filed August 11, 2020, the parties stipulated to extend to

13 September 14, 2020, the time in which the United States is required to file a civil complaint for

14 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

15 currency is subject to forfeiture.

16          14.     By Stipulation and Order filed September 11, 2020, the parties stipulated to extend to

17 November 13, 2020, the time in which the United States is required to file a civil complaint for

18 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

19 currency is subject to forfeiture.
20          15.     By Stipulation and Order filed November 13, 2020, the parties stipulated to extend to

21 January 12, 2021, the time in which the United States is required to file a civil complaint for forfeiture

22 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

23 subject to forfeiture.

24          16.     By Stipulation and Order filed January 12, 2021, the parties stipulated to extend to

25 February 11, 2021, the time in which the United States is required to file a civil complaint for forfeiture
26 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

27 subject to forfeiture.

28          17.     By Stipulation and Order filed February 10, 2021, the parties stipulated to extend to
                                                        3
29                                                                            Stipulation to Extend Time to File Complaint

30
 1 March 11, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 2 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 3 subject to forfeiture.

 4          18.      By Stipulation and Order filed March 11, 2021, the parties stipulated to extend to April

 5 12, 2021, the time in which the United States is required to file a civil complaint for forfeiture against

 6 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          19.      By Stipulation and Order filed April 13, 2021, the parties stipulated to extend to May 12,

 9 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

10 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

11 forfeiture.

12          20.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

13 extend to June 11, 2021, the time in which the United States is required to file a civil complaint for

14 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

15 currency is subject to forfeiture.

16          21.      Accordingly, the parties agree that the deadline by which the United States shall be

17 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

18 alleging that the defendant currency is subject to forfeiture shall be extended to June 11, 2021.

19 Dated:         5/11/2021                               PHILLIP A. TALBERT
                                                          Acting United States Attorney
20

21                                                        /s/ Kevin C. Khasigian
                                                          KEVIN C. KHASIGIAN
22                                                        Assistant U.S. Attorney
23

24 Dated:         5/11/2021                                  /s/ Carlos K. Johnson
                                                             CARLOS K. JOHNSON
25                                                           Attorney for Juan Bennito Graham
                                                             (Authorized via phone)
26

27 ///

28 ///
                                                         4
29                                                                            Stipulation to Extend Time to File Complaint

30
 1   IT IS SO ORDERED.

 2   Dated: May 12, 2021

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                           5
29                             Stipulation to Extend Time to File Complaint

30
